Citation Nr: 1339246	
Decision Date: 11/29/13    Archive Date: 12/13/13

DOCKET NO.  10-00 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder. 

2.  Entitlement to an increased evaluation in excess of 50 precent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1982 to August 1992 and in the United States Army from February 2003 to August 2003.  He also had periods of inactive duty training and active duty for training with the Army National Guard and Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The original jurisdication has since been transferred to the RO in Louisville, Kentucky. 

In a November 2007 rating decision, the RO, in pertinent part, denied an increased evaluation in excess of 30 percent for PTSD.  The Veteran appealed the initial disability ratings assigned.  The Veteran's PTSD claim was reconsidered and his assigned 30 percent rating was continued in an August 2008 rating decision.  Also at that time, the RO denied the claim for entitlement to service connection for a right wrist disorder.  The Veteran appealed.  

By the way of a December 2009 rating decision, the RO increased the assigned evaluation for PTSD from 30 to 50 percent disabling.  In that rating decision, the RO noted that the Veteran's current PTSD claim was originally adjudicated in the November 2007 rating decision and assigned an effective date of August 15, 2007 for the increased rating based on the original date of claim.  As this increase does not demonstrate an award of the full benefits sought, the matter remains on appeal. 

The Board notes that the Veteran timely disagreed with a September 2008 administrative decision, the RO withheld VA benefits for the purpose of recouping military drill pay for Fiscal Years 2007.  Prior to the issuance of a statement of the case in this matter, the Veteran indicated his desire to withdrawn his disagreement with the 2008 administrative decision regarding his drill pay.  See January 2013 correspondence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his March 2010 VA Form-9, the Veteran indicated his desire to testify before a Veterans Law Judge at the RO (Travel Board hearing).  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2013).  To date no such hearing has been held, and the Veteran's Travel Board hearing request has not been withdrawn.  While a VA Form 8, Certification of Appeal completed by the RO suggests that the Veteran had canceled his hearing request, the claims file contains no documentation from either the Veteran or his representative canceling this request. 

As Travel Board and hearings are scheduled at the RO, a remand to that office is required to schedule the Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO at the earliest available opportunity. The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


